                                            Case 5:21-cv-05019-VKD Document 36 Filed 09/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       ARCSONA INC.,                                     Case No. 21-cv-05019-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER DENYING PLAINTIFF'S
                                                   v.                                        MOTION FOR REMAND
                                  10

                                  11       APPIRIO INC., et al.,                             Re: Dkt. No. 20
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Arcsona Inc. (“Arcsona”) filed this action against defendants Appirio Inc.

                                  15   (“Appirio”), Daniel Lascell, and Does 1–10 in Santa Clara County Superior Court. Dkt. No. 1,

                                  16   Ex. A (Complaint). With Appirio’s consent, Mr. Lascell removed the action to federal court,

                                  17   asserting diversity jurisdiction under 28 U.S.C. § 1332. Dkt. No. 1 at ¶¶ 10–14. Arcsona now

                                  18   moves for remand of this action to state court pursuant to a contractual forum selection clause.

                                  19   Dkt. No. 20.

                                  20            The Court held a hearing on Arcsona’s motion on September 7, 2021. Counsel for

                                  21   defendants appeared for the hearing, but counsel for Arcsona did not. Dkt. No. 34. Having

                                  22   considered the parties’ submissions and arguments, the Court denies Arcsona’s motion for remand

                                  23   of this action to state court.1

                                  24
                                       1
                                  25     All named parties have consented to magistrate judge jurisdiction. Dkt. Nos. 5, 8. While
                                       Arcsona also sues 10 “Doe” defendants, the complaint contains no allegations against these
                                  26   unnamed defendants. These Doe defendants are not “parties” for purposes of assessing whether
                                       there is complete consent of all parties to magistrate judge jurisdiction. See Williams v. King, 875
                                  27   F.3d 500, 502–05 (9th Cir. 2017) (all named parties, whether served or unserved, must consent in
                                       order to vest jurisdiction in magistrate judge); RingCentral, Inc. v. Nextiva, Inc., No. 19-cv-02626-
                                  28   NC, 2020 WL 978667, at *1 n.1 (N.D. Cal. Feb. 28, 2020) (distinguishing Williams with respect
                                       to unnamed “Doe” defendants).
                                             Case 5:21-cv-05019-VKD Document 36 Filed 09/13/21 Page 2 of 5



                                       I.      BACKGROUND2
                                   1
                                               In June 2012, Arcsona and Appirio entered into an Independent Contractor Agreement
                                   2
                                       (“the Agreement”). Dkt. No. 1, Ex. A ¶¶ 1-2, 7. At the time, Daniel Lascell was Appirio’s
                                   3
                                       Secretary and General Counsel, and he signed the Agreement on Appirio’s behalf. Id. ¶ 3.
                                   4
                                       Arcsona is a California corporation with its principal offices in Santa Clara County. Id. ¶ 1.
                                   5
                                       Appirio is a Delaware corporation with its principal place of business in Indiana. Mr. Lascell
                                   6
                                       resides in Massachusetts. Id. ¶¶ 2–3.
                                   7
                                               On March 18, 2021, Arcsona filed a complaint in state court asserting a single claim for
                                   8
                                       promissory fraud against Appirio and Mr. Lascell. Id. ¶¶ 10–17. The complaint seeks
                                   9
                                       “compensatory damages, including lost time and lost profits, in amounts according to proof in
                                  10
                                       excess of $25,000.” Id. at 4. On June 21, 2021, Arcsona’s counsel informed Mr. Lascell’s
                                  11
                                       counsel that Arcsona seeks more than $75,000 in damages. Dkt. No. 1-3. Mr. Lascell filed a
                                  12
Northern District of California




                                       notice of removal on June 29, 2021. Dkt. No. 1. Appirio consents to the removal. Id. ¶ 9.
 United States District Court




                                  13
                                       II.     LEGAL STANDARD
                                  14
                                               Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                                  15
                                       district courts of the United States have original jurisdiction, may be removed by the defendant or
                                  16
                                       the defendants, to the district court of the United States for the district and division embracing the
                                  17
                                       place where such action is pending.” A district court has original jurisdiction over a civil action
                                  18
                                       where the matter in controversy exceeds the sum or value of $75,000 and is between citizens of
                                  19
                                       different states. 28 U.S.C. § 1332(a).
                                  20
                                               While private litigants may not confer jurisdiction on a federal court by agreement,
                                  21
                                       Portrait Displays, Inc. v. Speece, No. C-04-1501 RMW, 2005 WL 8179794, at *5 (N.D. Cal. Oct.
                                  22
                                       4, 2005) (quoting Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,
                                  23
                                       702 (1982)), they may agree to waive the statutory right of removal by agreeing to a forum
                                  24
                                       selection clause, Bastami v. Semiconductor Components Industries, LLC, No. 17-CV-00407-LHK,
                                  25
                                       2017 WL 1354148, at *4 (N.D. Cal. Apr. 13, 2017) (quoting Docksider, LTD v. Sea Technology,
                                  26
                                  27

                                  28
                                       2
                                        Unless otherwise noted, the following facts are taken from Arcsona’s complaint and from the
                                       uncontested allegations in Mr. Lascell’s notice of removal.
                                                                                        2
                                              Case 5:21-cv-05019-VKD Document 36 Filed 09/13/21 Page 3 of 5




                                   1   LTD, 875 F.2d 762, 763–64 (9th Cir. 1989)).

                                   2   III.     DISCUSSION
                                   3            Arcsona does not dispute that the citizenship and amount in controversy requirements for

                                   4   diversity jurisdiction are met. See Dkt. No. 20. Rather, Arcsona moves for remand on the ground

                                   5   that the Agreement includes a forum selection clause that “gave [Arcsona] the right to file its

                                   6   complaint in either Santa Clara County Superior Court or the Northern District of California, and

                                   7   [provides] that once [Arcsona] selected the forum it became mandatory, resulting in automatic

                                   8   waivers of defendants’ rights to remove.”3 Dkt. No. 20 at 2. The forum selection clause states in

                                   9   relevant part:

                                  10                    Any suit or proceeding arising out of or relating to this Agreement
                                                        shall be commenced in a federal court in the Northern District of
                                  11                    California or in state court in Santa Clara County, California, and
                                                        each party irrevocably submits to the jurisdiction and venue of such
                                  12                    courts.
Northern District of California
 United States District Court




                                       Dkt. No. 20, Ex. A ¶ 20. Appirio and Mr. Lascell do not object to enforcement of the forum
                                  13
                                       selection clause. Dkt. No. 28 at 3–6; Dkt. No. 29 at 6. However, they disagree that the clause
                                  14
                                       operates as an express or implied waiver of their right to remove the action to this Court. Dkt. No.
                                  15
                                       20 at 2–4; Dkt. No. 28 at 3–6; Dkt. No. 29 at 6–9.
                                  16
                                                Federal law governs the interpretation of forum selection clauses, even where federal
                                  17
                                       jurisdiction is based on diversity. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1086
                                  18
                                       (9th Cir. 2018); Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509, 513 (9th Cir. 1988).
                                  19
                                       Ordinary principles of contract interpretation apply. Sun, 901 F.3d at 1086. “The plain language
                                  20
                                       of the contract should be considered first, with the understanding that the common or normal
                                  21
                                       meaning of language will be given to the words of a contract unless circumstances show that in a
                                  22
                                       particular case a special meaning should be attached to it . . . ” Simonoff v. Expedia, Inc., 643 F.3d
                                  23
                                       1202, 1205 (9th Cir. 2011) (quoting Hunt Wesson Foods, 817 F.3d at 77). The Ninth Circuit does
                                  24
                                       not require that a waiver of the right of removal in a forum selection clause be “clear and
                                  25
                                       unequivocal.” Bastami, 2017 WL 1354148, at *4 (citing Docksider, 875 F.2d at 763–64).
                                  26
                                  27

                                  28
                                       3
                                         Arcsona argues that because Mr. Lascell is “closely related” to Appirio, he is bound by the same
                                       forum selection provision, even though he is not a party to the Agreement. Id. at 5.
                                                                                        3
                                          Case 5:21-cv-05019-VKD Document 36 Filed 09/13/21 Page 4 of 5




                                   1   Likewise, in the Ninth Circuit, a party need not expressly reserve the right to remove in order to

                                   2   preserve that right. See Hunt Wesson Foods, 817 F.2d at 77 (interpreting “plain meaning” of

                                   3   forum selection clause to allow for right to remove).

                                   4          Here, the plain language of the forum selection clause requires that any action “arising out

                                   5   of or relating to” the Agreement must be brought either in federal court in the Northern District of

                                   6   California or in a state court in Santa Clara County. The parties to the Agreement may not

                                   7   challenge —i.e., must “irrevocably submit[]” to—the personal jurisdiction and venue of “such

                                   8   courts.” Thus, the parties have agreed that multiple courts have exclusive jurisdiction of actions

                                   9   arising out of or relating to the Agreement. The clause says nothing about removal or about

                                  10   waiver of the right of removal, and the Court is not persuaded that such a waiver must be implied.

                                  11   Rather, removal of the state court action to this Court is entirely consistent with the contractual

                                  12   requirement that the action be commenced in a state court in Santa Clara County or in federal
Northern District of California
 United States District Court




                                  13   court in the Northern District of California, and is not a challenge to the personal jurisdiction or

                                  14   venue of either court. See Hunt Wesson Foods, 817 F.2d at 77 (consenting to jurisdiction in state

                                  15   court did not mean that the same subject matter could not be litigated in federal court); Competent

                                  16   Software Pvt. Ltd. v. CoreLogic Solutions, LLC, No. SA CV 19-2161-DOC-KES, 2020 WL

                                  17   133688, at *2 (C.D. Cal. Jan. 13, 2020) (declining to find waiver of the right of removal where no

                                  18   textual basis for such waiver existed).

                                  19          The forum selection clause here is distinguishable from the clause in Snapper, Inc. v.

                                  20   Redan, on which Arcsona principally relies. In Snapper, the forum selection clause permitted the

                                  21   selection of either state or federal court. However, the clause also stated that “the Undersigned

                                  22   hereby submits to each such jurisdiction, hereby expressly waiving whatever rights may

                                  23   correspond to it by reason of its present or future domicile.” 171 F.3d at 1260. Applying

                                  24   “ordinary contract principles,” the Eleventh Circuit “readily conclude[d] that the [removing

                                  25   parties] have waived their right to remove . . . .” Id. at 1262. In so concluding, the court observed

                                  26   that “[r]emoval is the most obvious, if not the only candidate for an additional right based on

                                  27   domicile that might be covered by this clause.” Id.

                                  28          In its reply briefs, Arcsona relies heavily on Bastami for the proposition that use of the
                                                                                          4
                                             Case 5:21-cv-05019-VKD Document 36 Filed 09/13/21 Page 5 of 5




                                   1   phrase “irrevocably submits” in a forum selection clause operates as a waiver of the right of

                                   2   removal. Dkt. No. 30 at 7; Dkt. No. 31 at 6. However, Judge Koh’s reasoning in Bastami

                                   3   supports defendants’ position here, not Arcsona’s. In that case, the forum selection clause

                                   4   permitted the selection of either state or federal court, but also specified that “each party hereto

                                   5   irrevocably submits to the exclusive jurisdiction and venue of any such court in any such suit,

                                   6   action, or proceeding.” 2017 WL 1354148, at *2 (emphasis added). The court concluded that “the

                                   7   forum selection clause does not provide Defendant the choice to submit to the exclusive

                                   8   jurisdiction of a different court from the one in which the suit was filed because Defendant has

                                   9   already submitted to the exclusive jurisdiction of ‘any such court’ at the time a suit is brought.”

                                  10   Id. at *5 (emphasis in original). However, the Bastami court distinguished the phrase “any such

                                  11   court” from “any such courts” or “such courts,” reasoning that “[t]he use of the singular ‘court’

                                  12   rather than plural ‘courts’ indicates that Defendant has only submitted to the exclusive jurisdiction
Northern District of California
 United States District Court




                                  13   and venue of a single court.” Id. at *6. The Agreement between Arcsona and Appirio, by

                                  14   contrast, reads: “Any suit … shall be commenced in a federal court in the Northern District of

                                  15   California or in state court in Santa Clara County, California, and each party irrevocably submits

                                  16   to the jurisdiction and venue of such courts.” Dkt. No. 20-1 at 4 (emphasis added). In other

                                  17   words, the Agreement’s forum selection clause includes precisely the language that distinguishes

                                  18   it from the clause at issue in Bastami and from the result Arcsona advocates here.

                                  19   IV.     CONCLUSION
                                  20           Because the Court concludes that the forum selection clause cannot be interpreted to

                                  21   prevent removal of Arcsona’s state court action to federal court in the Northern District of

                                  22   California, the Court denies Arcsona’s motion for remand.

                                  23           IT IS SO ORDERED.

                                  24   Dated: September 13, 2021

                                  25

                                  26
                                                                                                      VIRGINIA K. DEMARCHI
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          5
